FILED
                             NOT FOR PUBLICATION                            JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



REINA ISABEL FUENTES-                            No. 08-73374
CHAVARRIA,
                                                 Agency No. A098-884-250
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Reina Isabel Fuentes-Chavarria, a native and citizen of Honduras, petitions

for review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision denying her application for asylum and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and we therefore deny Fuentes-Chavarria’s request for oral
argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We grant

the petition for review.

      The IJ found that petitioner demonstrated that she was a member of a

particular social group consisting of her husband’s family. But, the IJ also found

that petitioner failed to establish persecution on account of a protected ground

because she did not demonstrate that she and the other members of her husband’s

family had a “shared, immutable characteristic.” Because the IJ’s two findings

appear incompatible, we remand for clarification. See Recinos De Leon v.

Gonzales, 400 F.3d 1185, 1194 (9th Cir. 2005) (remanding because “[w]e will not

guess at the theory underlying the IJ’s . . .opinion”) (internal quotations omitted).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    08-73374